Citation Nr: 0006382	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left jaw disorder 
characterized as temporomandibular joint (TMJ) syndrome, 
claimed as muscle stretched in left jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1996 to 
October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), in which the veteran's claim for 
service connection for "muscle stretched in left jaw" was 
denied.  

In VA From 9, Appeal to the Board, of October 1998 the 
veteran requested a hearing.  Hearing were scheduled and 
rescheduled and more recently in April 1999 he was told to 
notify the RO of an intent to appear for a May 24, 1999 
hearing but it does not appear from the record that he 
responded.  In any event, in view of the Board's decision 
herein it is found that no prejudice to the veteran will 
result from considering this claim at this time, as opposed 
to contacting the veteran in order to see if he still desires 
to be afforded a hearing.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board also points out that in the course of his April 
1998 VA general medical examination, the veteran noted that 
he was having trouble with his right jaw as well as with his 
left.  The Board construes this as a possible claim by the 
veteran for entitlement to service connection for a right jaw 
disorder.  This issue has not been adjudicated by the RO and 
is referred to the RO for appropriate action.  Such action 
should include the RO contacting the veteran in order to 
ascertain whether he wishes to claim service connection for a 
right jaw disorder, to include TMJ.


FINDINGS OF FACT

A left jaw disability, to include temporomandibular joint 
(TMJ) syndrome, is of service origin.  


CONCLUSION OF LAW

A left jaw disability, to include TMJ, was incurred during 
active duty.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the evidence of record, the Board finds that 
the veteran's claim for service connection for a left jaw 
disorder, to include TMJ, is well grounded pursuant to 38 
U.S.C.A. § 5107 (West 1991) in that his claim is plausible; 
that is, meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
See also Hampton v. Gober, 10 Vet. App. 481 (1997).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record, and the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The service medical records reflect that when the veteran was 
treated in April 1997 he reported that the left side of his 
jaw locked up.  He denied trauma, and added that his jaw 
locked upon chewing and sleeping.  A health record dated in 
June, and presumably, June 1997, shows that he complained of 
locking of the left side of his jaw for two to three months, 
and that he had to pop it back into place.  The diagnosis was 
possible TMJ of the left side.  A dental consult was shown to 
have been ordered.  A dental record, dated in June 1997, and 
3 days after the above-mentioned June 1997 treatment record, 
shows that he complained of his jaw locking open on a few 
occasions; he denied trauma.  He was asymptomatic at the time 
of the examination.  No diagnosis was given at that time. 

On VA general medical examination in April 1998, 
approximately 6 months following service separation in 
October 1997, the veteran complained of having begun to 
experience pain in the hinge of his left jaw in the previous 
year (1996) and then of experiencing his jaw lock when he 
tried to open his mouth widely.  He added that he was unable 
to open his mouth completely because of pain and what he 
described as locking.  Examination revealed complaints of 
tenderness over the temporomandibular joint bilaterally with 
pain on opening the mouth more than 2-3 centimeters.  No 
crepitus over the joints was noted.  Some discomfort was 
reported on moving the jaw from side to side.  The diagnosis 
was bilateral TMJ.  A mandibular X-ray showed no bony 
abnormality.  

A June 1998 VA medical certificate shows that the veteran 
complained of bilateral jaw pain stemming from an injury 
occurring in July 1997.  He was able to open his mouth one-
inch but stopped at that point due to possible likelihood of 
locking past this distance.  No palpable TMJ pain or 
dislocation was shown.

A June 1998 VA otolaryngology treatment record reflects a 
diagnosis of TMJ pain.  

A July 1998 oral surgery evaluation record shows that the 
veteran had been referred by ENT [ear, nose, and throat] for 
a dental splint.  The report indicated clinical findings of 
TMJ upon opening and closing; no crepitus was appreciated.

On VA arthrogram testing in early August 1998 the veteran 
gave a history of having had bilateral temporal mandibular 
joint dysfunction and pain for the last year.  The diagnosis 
was bilateral anterior dislocations with capture, and greater 
than normal range of motion.  Subluxation posteriorly on the 
right at maximal opening was also diagnosed.  

A VA outpatient progress note later in August 1998 shows that 
a diagnosis of bilateral dislocations with capture and 
subluxation posteriorly on the right side at maximal opening 
was diagnosed.  TMJ splint therapy was recommended.

To summarize, the veteran's statements and testimony 
describing the symptoms surrounding his left jaw problems are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The service medical records show inservice treatment for left 
jaw problems and the first postservice clinical evidence of a 
disorder involving the left jaw was in April 1998, 
approximately 1/2 year following the veteran's service 
separation.  Subsequent VA outpatient records demonstrate 
continuous treatment for left jaw TMJ-related problems since 
April 1998.  Moreover, the actual presence of disability is 
demonstrated by the April 1998 VA examination which yielded a 
diagnosis of bilateral TMJ syndrome.  

It is the Board's judgment that the preponderance of the 
evidence is in favor of the veteran's claim.  Accordingly, 
service connection for a left jaw disorder, to include TMJ 
syndrome, is warranted.  


ORDER

Service connection for a left jaw disorder, to include TMJ 
syndrome, is granted. 



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

